Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 29, 2014

                                       No. 04-14-00048-CV

                America Amada GONZALEZ and Jamie Christina Garza McRae,
                                    Appellants

                                                 v.

                                   Jose Gilberto PENA, Et Ux.,
                                            Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-10-359
                          Honorable Jose Luis Garza, Judge Presiding


                                          ORDER
         On August 11, 2014, appellants filed a “Motion to Allow Filing of Original Trial
Photograph Exhibits by Mailing.” Thereafter, appellees filed a response and supplemental
response. The motion is GRANTED. See TEX. R. APP. P. 34.6(g)(2) (“On any party’s motion . .
., the appellate court may direct the trial court clerk to send it any original exhibit.”). The Office
of the District Clerk of Starr County is ORDERED to file a supplemental record containing
Appellants’ Photographic Exhibits Nos. 5, 10 through 19, and Demonstrative Exhibit No. 1-D by
mailing the original copies to this Court within 10 days of the date of this order.

       Counsel are reminded that all future motions must comply with Rule 10.1(a)(5). See
TEX. R. APP. P. 10.1(a)(5).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court